                       Case 1:20-cv-09730-PGG Document 8
                                                       7 Filed 02/17/21
                                                               02/16/21 Page 1 of 2
            Sheehan & Associates, P.C.                        60 Cuttermill Road, Suite 409, Great Neck NY 11021-3104
            spencer@spencersheehan.com                                       tel. (516) 268-7080   fax (516) 234-7800


                                                                                   February 16, 2021
            District Judge Paul G. Gardephe
            United States District Court
            Southern District of New York
            40 Foley Square
            New York, NY 10007
                                                                                   Re: 1:20-cv-9730-PGG-JLC
                                                                                       Brown v. Kerry Inc.
            Dear District Judge Gardephe:

                   This office represents the Plaintiff. In accordance with your Honor’s Individual Practices,
            Rule I(E), Plaintiff requests an adjournment of the initial conference and extension of time for
            submission of the joint letter and case management plan. ECF No. 5, November 20, 2020.

                     The original initial conference date is Thursday, February 25, 2021 at 10:15 AM with the
            joint letter and case management plan to be submitted by Thursday, February 18, 2021. Defendant
            waived service of the summons on February 10, 2021 and its answer or response to the complaint
            is due on Monday, April 12, 2021. ECF No. 6.

                     The proposed new date for the initial conference is Thursday, April 22, 2021 with the joint
            letter and case management plan submitted no later than Thursday, April 15, 2021. Plaintiff sent a
            draft of this letter request to Defendant on the evening of February 12, 2021 but has not heard
            back. However, given the nature of this request – to conform the scheduling dates to coincide with
            Defendant’s deadline to answer or respond, there is no reason to expect Defendant would object,
            given that it is using this time to evaluate this action.

                    There have been no previous requests for an adjournment of the conference and extension
            of time for submission of the joint letter. No prior request was granted or denied. The requested
            adjournment and extension do not affect any other scheduled dates. The request is submitted at
            least 48 hours prior to the date by which the parties are required to submit the joint letter. Thank
            you.
MEMO ENDORSED
                                                                            Respectfully submitted,
The application is granted. The conference scheduled for February 25, 2021
is adjourned to April 22, 2021 at 9:45 a.m. by telephone. The parties are
directed to dial 888-363-4749 to participate, and to enter the access code      /s/Spencer Sheehan
6212642. The press and public may obtain access to the telephone conference       Spencer Sheehan
by dialing the same number and using the same access code. The Court is
holding multiple telephone conferences on this date. The parties should call in
at the scheduled time and wait on the line for their case to be called. At that
time, the Court will un-mute the parties’ lines. Two days before the
conference, the parties must email Michael_Ruocco@nysd.uscourts.gov and
GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that
the parties will be using to dial into the conference so that the Court knows
which numbers to un-mute. The email should include the case name and case
number in the subject line.




                                                                                February 17, 2021
          Case 1:20-cv-09730-PGG Document 8
                                          7 Filed 02/17/21
                                                  02/16/21 Page 2 of 2




                                      Certificate of Service

I certify that on February 16, 2021, I served and/or transmitted the foregoing by the method below
to the persons or entities indicated, at their last known address of record (blank where not
applicable).

                                   CM/ECF           First-Class        Email            Fax
                                                       Mail
 Defendant’s Counsel                  ☒                  ☐               ☐               ☐
 Plaintiff’s Counsel                  ☒                  ☐               ☐               ☐
 Courtesy Copy to Court               ☐                  ☐               ☐               ☐


                                                        /s/ Spencer Sheehan
